       Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 1 of 16



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER KING,

                              Plaintiff,                             OPINION AND ORDER
       v.
                                                                           19-cv-63-wmc
STATE OF WISCONSIN, et al.,

                              Defendants.


       In this lawsuit, plaintiff Christopher King alleges broadly that the state Office of

Lawyer Regulation (“OLR”) and others conspired with mortgage lenders or servicers to

fabricate documents for the purpose of foreclosing on homeowners. King further claims

that defendants violated his state and federal constitutional rights when he attempted to

investigate and document this conspiracy. The issues before the court are (1) whether the

case was properly removed (dkt. #19) and (2) whether King’s claims should be dismissed

(dkts. #2-5, 22, 30). Ultimately, the court concludes that removal was proper and that

King’s suit against all defendants is barred by various jurisdictional and procedural

doctrines and must be dismissed.1



                     BACKGROUND AND ALLEGATIONS OF FACT2

       This suit is one of a trio of cases originally brought as a single lawsuit in state court




1
 Also pending before the court are two motions to strike filed by the Litchfield defendants. (Dkts.
#46, 59.) Because the court is dismissing this case in its entirety, these motions will be denied as
moot.

2
  The allegations of fact proffered in plaintiff’s complaint are taken as true for the purpose of
deciding defendants’ various motions to dismiss, with all plausible inferences drawn in plaintiff’s
favor. See Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 946 (7th Cir. 2013).
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 2 of 16



by three plaintiffs: Christopher King (the plaintiff in the instant case), Wendy Alison

Nora, and Roger Rinaldi. The case was removed to federal court and was initially assigned

to me. In an abundance of caution over asserted conflicts, the court subsequently severed

each of the three plaintiffs’ claims into separate cases, and assigned Nora’s and Rinaldi’s

cases (Nos. 19-cv-62 & 19-cv-3) to Judge James Peterson. On August 13, 2019, Judge

Peterson dismissed Rinaldi’s case on the basis that he did not bring any plausible claims

for relief. And on November 12, 2019, Nora’s case was remanded by stipulation back to

state court for resolution. As a result, only King’s portion of the claims is still before me,

although the first amended complaint remains the “operative pleading”3 and names fifteen

defendants, who are broken up into the following groups:


       •   Mark Rattan, Stephanie Dykeman, and Litchfield Cavo, LLP (“the Litchfield
           defendants”);

       •   The OLR, the state of Wisconsin, the Wisconsin Supreme Court, Chief Justice
           Patience Roggensack, Attorney General Brad Schimel, Keith Sellen, Travis
           Stieren, Robert Kasieta, Theron Edward Parsons IV, Edward Hannan, and
           James Winiarski (“the State defendants”); and

       •   Wells Fargo Bank, NA (“Wells Fargo”).

(See First Amended Complaint (hereinafter “FAC”) (dkt. #2-2) 11-15.)

       In a nutshell, the complaint alleges Nora and Rinaldi provided the OLR with

evidence that members of the Wisconsin bar were engaged in a conspiracy to fabricate false

documents, which were then used to foreclose on homes in Wisconsin, including Rinaldi’s


3
  On February 19, 2019, plaintiff filed a motion for leave to file an amended complaint. (Dkt.
#49.) The court granted in part and denied in part plaintiff’s motion, explaining: “Plaintiff need
not file an additional amended complaint because the first amended complaint -- the operative
pleading -- shall be deemed to seek declaratory and prospective relief. The motion is denied in all
other respects for the same reason set forth in the court's previous order (dkt. #18).” (Dkt. #50.)

                                                2
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 3 of 16



own home. At the time, Nora was still a licensed, practicing attorney and had represented

Rinaldi and others in foreclosure proceedings.       Rather than investigating this alleged

wrongdoing by other attorneys, however, King claims that the OLR initiated disciplinary

proceedings against Nora. In particular, the OLR conducted a disciplinary hearing against

Nora on March 23, 2017.

       The complaint explains that plaintiff “King, a journalist and videographer,”

attended the disciplinary hearing “for the purpose of making a visual record.” (Id. ¶ 114.)

Nevertheless, at the hearing, attorney Mark Rattan allegedly “physically assaulted” King

to prevent him from recording the proceedings. (Id. ¶ 116.) According to King, James

Winiarski -- the referee over the hearing -- did “not even admonish Rattan” for the assault,

but “instead expressed his own discomfort with the presence of King, in the capacity of

what he himself characterized as ‘the press.’” (Id. ¶ 118.) Worse, the next day, after

“express[ing] his intention to lodge a complaint for violation of his rights,” King was further

removed by Referee Winiarski from even being present at the ongoing proceedings. (Id. ¶

119.) King also complains that Keith Sellen, the Director of OLR, abused his discretion

in responding to King’s grievance against attorney Rattan by only requiring that Rattan

complete a diversion program, the outcome of which “was likely to be no more severe than

a private reprimand.” (Id. ¶¶ 158-60.)

       Based on these allegations, King claims that the Wisconsin Lawyer Regulation

System (“LRS”) is unconstitutional on its face and “as applied.” He also claims that

defendants’ conduct during and related to Nora’s disciplinary hearing violated a variety of

his state and federal constitutional rights. To remedy these violations, King seeks damages,


                                              3
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 4 of 16



injunctive relief, and declaratory relief.4



                                              OPINION

I. Removal

          The initial complaint was filed in state court on April 9, 2018. Then, on October

9, 2018, a first amended complaint was filed, which added for the first time the Litchfield

defendants. Service of process on the Litchfield defendants was at least attempted, if not

accomplished, on December 9 and 10, 2018. Subsequently, the Litchfield defendants filed

a notice of removal to federal court on January 2, 2019, in which all other defendants

joined.

          Under 28 U.S.C. § 1446(b)(2)(B), a defendant has 30 days from receipt or service

of an “initial pleading or summons” to file a notice of removal.            Here, the Lichfield

defendants were not named in the initial complaint, and service as to those defendants was

not accomplished until December 9, and 10, 2018. So the January 2, 2019, notice of

removal was timely served as to the then only recently named Litchfield defendants, but

untimely as to the defendants originally named in and served with the initial complaint.

          In its January 18, 2019, conference with the parties, the court requested briefing as

to whether the thirty-day deadline for removal runs from the last defendant receiving or

being served with the complaint. (Dkt. #18.) Having now reviewed that briefing (see dkts.

#19, 38), the court is satisfied that removal was proper and timely. See Knudsen v. Liberty



4
  Although the complaint refers frequently to an alleged “RICO/WOCCA enterprise,” the plaintiffs
expressly sought to “reserve their pleading of [Racketeer Influenced and Corrupt Organizations Act
(“RICO”)]/[Wisconsin Organized Crime Control Act (“WOCCA”)] damages claims.” (Id. ¶ 36.)

                                                 4
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 5 of 16



Mut. Ins. Co., 411 F.3d 805, 807 (7th Cir. 2005) (“[A]n amendment to the pleadings that

. . . adds a new defendant, opens a new window of removal.”). This holding mirrors Judge

Peterson’s decision as to the same issue in the related Rinaldi case. See Rinaldi v. State of

Wisconsin, No. 19-cv-3, *3-4 (W.D. Wis. Aug. 13, 2019).



II. Motions to Dismiss

       Also before the court are three motions to dismiss by the defendants in this case.

The Litchfield defendants argue that (1) the second amended summons was fundamentally

defective and, therefore, fatal to jurisdiction; and (2) defendant Dykeman was not properly

served and should be dismissed from the case. (Litchfield Defs.’ Br. (dkt. #2-5) 1.) Wells

Fargo also argues that the second amended summons was fundamentally defective, and it

further contends that the complaint fails to state a claim upon which relief can be granted.

(Wells Fargo Br. (dkt. #23) 1.)      Finally, the State defendants advance a number of

arguments, including lack of personal jurisdiction, various immunity defenses, failure to

serve a written notice of claims, and failure to state a claim upon which relief can be

granted. (State Defs.’ Br. (dkt. #31) 4.) The court will first consider the arguments made

by the Litchfield defendants and Wells Fargo, and will then turn to the arguments

advanced by the State defendants.



   A. Litchfield Defendants and Wells Fargo

       1. Defective Summons

       Both the Litchfield defendants and Wells Fargo argue that this court lacks

jurisdiction over them because the only summons served on them -- the second amended


                                             5
       Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 6 of 16



summons -- was fundamentally defective. (Litchfield Defs.’ Br. (dkt. #2-5); Wells Fargo

Br. (dkt. #23).)5      “Before a federal court may exercise personal jurisdiction over a

defendant, the procedural requirement of service of summons must be satisfied.” Omni

Capital Int'l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987). “This right is not waived

by filing a petition for removal to federal court.” Silva v. City of Madison, 69 F.3d 1368,

1376 (7th Cir. 1995). Where, as here, a party challenges service that was attempted before

removal, “federal courts in removed cases look to the law of the forum state . . . to

determine whether service of process was perfected prior to removal.” Wallace v. Microsoft

Corp., 596 F.3d 703, 706 (10th Cir. 2010); see also Freight Terminals, Inc. v. Ryder Sys., Inc.,

461 F.2d 1046, 1052 (5th Cir. 1972) (“[T]he district court must look to state law to

ascertain whether service was properly made prior to removal.”).                    Accordingly, the

Litchfield defendants and Wells Fargo argue that the second amended summons was

defective under Wisconsin law because it did not adequately specify the time frame within

which they were required to file a responsive pleading. (Litchfield Defs.’ Br. (dkt. #2-5);

Wells Fargo Br. (dkt. #23).)

       In determining whether service of summons was properly satisfied, Wisconsin

courts distinguish between “fundamental” and “technical” defects. Am. Family Mut. Ins.

Co. v. Royal Ins. Co. of Am., 167 Wis. 2d 524, 533, 481 N.W.2d 629 (1992). “[W]here the



5
  The summons served to the State defendants also appears to contain the same alleged defect;
however, they do not raise this argument in their brief and accordingly waive the challenge. See
O'Brien v. R.J. O'Brien & Assocs., Inc., 998 F.2d 1394, 1399 (7th Cir. 1993) (“Pursuant to Rule
12(h)(1), a party must include a defense of insufficiency of process in its first Rule 12 motion or
the defense is waived.”). Moreover, there is some authority indicating that the court may not raise
this issue on its own initiative. See Hemispherx Biopharma, Inc. v. Johannesburg Consol. Invs., 553 F.3d
1351 (11th Cir. 2008); Chute v. Walker, 281 F.3d 314, 315-16 (1st Cir. 2002).

                                                   6
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 7 of 16



defect is technical, the court has personal jurisdiction only if the complainant can show the

defendant was not prejudiced,” but “where the defect is fundamental, no personal

jurisdiction attaches regardless of prejudice or lack thereof.”       Id.   Regardless, the

“complainant has the burden to prove that there was no defect in the summons, or if there

was a defect, that it was technical and not fundamental, and did not prejudice the

defendant.” Burnett v. Hill, 207 Wis. 2d 110, 118, 557 N.W.2d 800, 803 (1997).

       “Substantial compliance” with service requirements alone does not determine

whether a defect is technical or fundamental. Am. Family, 167 Wis. 2d at 533. However,

if a pleading or summons contains a defect, but “nevertheless comports with the purpose

and nature of a statute, the defect is generally technical.” Schaefer v. Riegelman, 2002 WI

18, ¶ 29, 250 Wis. 2d 494, 639 N.W.2d 715. For example, a mistyped file number on a

complaint amounts to no more than a technical defect, because the primary purpose of

service is to give notice to the defendant that an action has been commenced. See, e.g.,

Schlumpf v. Yellick, 94 Wis.2d 504, 288 N.W.2d 834 (1980). In contrast, where the

defendant is served in Wisconsin by a non-resident of Wisconsin, that defect is

fundamental, because the statute expressly requires that the summons be served by an

adult resident of the state where service is made. See, e.g., Bendimez v. Neidermire, 222

Wis.2d 356, 588 N.W.2d 55 (Ct. App. 1998).            Similarly, where the summons and

complaint are signed by an attorney not licensed to practice in Wisconsin, on behalf of a

Wisconsin-barred lawyer, such a defect is fundamental, because it does not comport with

the purpose of the subscription requirement, which is that the lawyer guarantees the

validity of the claims. Schaefer, 2002 WI ¶ 30.


                                             7
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 8 of 16



      Here, the applicable portion of the Wisconsin statute specifies that:

      The summons shall contain:
             ...
      (2) A direction to the defendant . . . to serve the answer or demand for a
          copy of the complaint within the following periods:
          (a)
              1. Except as provided in subds. 2. and 3., within 20 days, exclusive
                  of the day of service, after the summons has been served
                  personally upon the defendant or served by substitution
                  personally upon another authorized to accept service of the
                  summons for the defendant.
              2. If the defendant is the state or an officer, agent, employee, or
                  agency of the state, as to that defendant, within 45 days,
                  exclusive of the day of service, after the summons has been
                  served personally upon the defendant or served by substitution
                  personally upon another authorized to accept service of the
                  summons for the defendant.
              3. Within 45 days, exclusive of the day of service, after the
                  summons has been served personally upon the defendant or
                  served by substitution personally upon another authorized to
                  accept service of the summons for the defendant, if any of the
                  following applies:
                  a. A defendant in the action is an insurance company.
                  b. Any cause of action raised in the complaint is founded in
                       tort.
          (b) Within 40 days after a date stated in the summons, exclusive of such
              date, if no such personal or substituted personal service has been
              made, and service is made by publication. The date so stated in the
              summons shall be the date of the first required publication.

Wis. Stat. § 801.09(2).

      The second amended summons served on the Litchfield defendants and Wells Fargo

provides:

             Within twenty (20) days of receiving this or forty-five (45)
             days of the date of receipt of the Summons if you are a
             Defendant in a tort claim for fraud or personal injury, you must
             respond with a written answer, as that term is used in chapter
             802 of the Wisconsin Statutes, to the Complaint. . . .
             If you do not provide a proper answer within twenty (20) or
             forty-five (45) days, as applicable, the court may grant

                                            8
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 9 of 16



              judgment against you . . . .

(Sec. Am. Summons (dkt. #2-2) 7.) Accordingly, defendants argue that the summons was

defective (1) because it did not specify whether the response period was 20 days or 45

days, requiring them to “figure out for themselves” which period was applicable; and (2)

because it did not accurately summarize the law as to the response deadline.

       While the court does not necessarily agree that plaintiff was required to specify

which of the two response periods was applicable to them, it need not reach this question

because plaintiff King did not accurately summarize the law as to the response periods and

that defect was fundamental.      King wrote that the 45 day period was applicable to

defendants “in a tort claim for fraud or personal injury.” But the 45 day period would

have also been applicable to defendants in a property tort claim, if the defendant was an

insurance company, or under various other conditions specified in the statute. See Wis.

Stat. § 801.09(2). This defect was fundamental as it does not comport with the “purpose

and nature” of the requirement set forth in Wis. Stat. § 801.09(2) -- to provide the

defendant with “a direction” as to when it must respond to the complaint consistent with

the times specified by statute.

       In response, King does not dispute that this defect was fundamental under the

statute, but rather that defendants were not prejudiced by the summons. (Pl.’s Opp’n (dkt.

#33) 1-3.) As previously noted, however, the Wisconsin Supreme Court has “stressed that

the complainant cannot prove a defect was not fundamental by showing the defendant was

not prejudiced by complainant's error.” Am. Family, 167 Wis. 2d at 534. Having found

the defect fundamental, therefore, prejudice is entirely beside the point under Wisconsin


                                             9
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 10 of 16



law, and the court still lacks personal jurisdiction over the Litchfield defendants and

defendant Wells Fargo.

       Nevertheless, this holding does not by itself compel the court to dismiss the case

against the Litchfield defendants and Wells Fargo. See Fed. R. Civ. P. 4(a)(2) (“The court

may permit a summons to be amended.”); Cardenas v. City of Chicago, 646 F.3d 1001, 1005

(7th Cir. 2011) (court has discretion to give plaintiff an extension to perfect service).

Given that these defendants have neither claimed nor appeared to have suffered an

apparent prejudice as a result of the service defect -- having discerned the appropriate

response period and responded in a timely fashion -- there would appear little reason to

allow plaintiff an opportunity to perfect service with a proper summons.               At most,

defendants complain that they had to “figure out for themselves” when a response was

required, but this minimal legal research into a straightforward question does not amount

to any meaningful prejudice. Also, plaintiff King has apparently made some effort to cure

the defect, as he presented an amended summons to the clerk for signature and seal (see

dkts. # 63-72), although there is no indication in the record that the new summons were

actually served on defendants. Under these circumstances, the court might ordinarily be

inclined to give King another opportunity to perfect service, but this brings the court to

defendants’ other argument:       plaintiff has clearly failed to state a claim against the

Litchfield defendants and Wells Fargo, making leave to perfect service futile. See Gutch v.

Fed. Republic of Germany, 444 F. Supp. 2d 1, 4 (D.D.C. 2006), aff'd, 255 F. App'x 524 (D.C.

Cir. 2007) (“[B]ecause granting the plaintiff leave to perfect service would be futile, the

court denies the plaintiff's motion to perfect service of process.”); see also Rowe v. Shake, 196


                                               10
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 11 of 16



F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have the power to screen complaints filed

by all litigants, prisoners and non-prisoners alike, regardless of fee status.”).

       In this case, the only claims made by plaintiff King concern alleged violations of his

constitutional rights, but the state and federal constitutions generally protect only against

state action, not against the conduct of private parties like the Litchfield defendants and

defendant Wells Fargo. See Edmonson v. Leesville Concrete Co., 500 U.S. 614, 620 (1991)

(“[T]he conduct of private parties lies beyond the Constitution's scope in most instances.”);

Jacobs v. Major, 139 Wis. 2d 492, 513, 407 N.W.2d 832, 841 (1987) (“[T]here is a

presumption that a specific provision in the Declaration [of Rights of the Wisconsin

Constitution] is intended to protect persons only from state action.”). King does not

dispute that the Litchfield defendants and Wells Fargo are private actors, nor does he allege

their acts amount to state action. To the contrary, King’s only claims concern his dubious,

general challenge to the legality LRS, and arguably more meritorious challenge to his

alleged assault at and then exclusion from an OLR proceeding, but none of these actions

involved the Litchfield defendants and defendant Wells Fargo. Accordingly, the court will

dismiss all claims against those defendants.



   B. State Defendants

       1. Improper Service

       This leaves the arguments by the remaining defendants in the case -- the State

defendants. They first argue that the court lacks personal jurisdiction over the state of

Wisconsin, the Wisconsin Supreme Court, Chief Justice Roggensack, and Attorney

General Brad Schimel. (State Defs.’ Br. (dkt. #31) 8-9.) Specifically, they contend that

                                               11
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 12 of 16



these four defendants were not properly served under either Federal Rule of Civil Procedure

4(e)(1) or Wis. Stat. § 801.11(1).

         Again, the burden rests on the defendant to show that that service was invalid, Bally

Export Corp. v. Balicar, Ltd., 804 F.2d 398, 404 (7th Cir. 1986), a burden which the State

defendants here have failed to carry. Indeed, other than stating perfunctorily in their brief

that service was invalid, the State defendants (1) do not explain what service if any was

attempted, (2) do not point to deficiencies in any affidavits of service that may have been

submitted, and (3) fail to file any affidavits offering facts to support their argument.

Moreover, the service rules cited do not even govern service on two of the allegedly

improperly served defendants. Instead, service on States and subdivisions of the State are

governed by Rule 4(j)(2) and Wis. Stat. § 801.11(3), (4), not Rule 4(e)(1) or Wis. Stat.

§ 801.11(1) as defendants seem to argue. Accordingly, the State defendants’ argument

regarding inadequate service is denied.


         2. Eleventh Amendment

         The State defendants next invoke the Eleventh Amendment. (State Defs.’ Br. (dkt.

#31) 10-11.) In general, the Eleventh Amendment immunizes unconsenting states from

suit by private citizens in federal court. Seminole Tribe v. Fla., 517 U.S. 44, 54 (1996). This

immunity also extends to “arms of the state,” Lake Country Estates, Inc. v. Tahoe Regional

Planning Agency, 440 U.S. 391, 400-01 (1979), and the Seventh Circuit has indicated that

state courts and their attorney disciplinary commissions are immune from suit in federal

court.    See Crenshaw v. Supreme Court of Indiana, 170 F.3d 725, 729 (7th Cir. 1999)

(dismissing action against the Supreme Court of Indiana and the Disciplinary Commission

                                              12
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 13 of 16



of the Supreme Court of Indiana because they were barred from suit by the Eleventh

Amendment); Johnson v. Supreme Court of Illinois, 165 F.3d 1140, 1141 (7th Cir. 1999)

(dismissing action against the Supreme Court of Illinois and the Attorney Registration and

Disciplinary Commission because they were barred from suit by the Eleventh

Amendment). Additionally, state officials sued for damages in their official capacities are

barred from suit.    See Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989).

Accordingly, the State of Wisconsin, the Wisconsin Supreme Court, the OLR, and the

remaining state defendants sued for damages in their official capacity are immune from

suit by the Eleventh Amendment, and those claims will be dismissed from this case.


       3. Standing

       Although not argued by the State defendants, the court on its own motion raises a

further issue regarding plaintiff King’s standing to pursue his general challenges as to the

constitutionality of the LRS. See Metallgesellschaft AG v. Sumitomo Corp. of Am., 325 F.3d

836, 842 (7th Cir. 2003) (“[A] district court may dismiss a case sua sponte for lack of Article

III standing if it finds that the plaintiff has not suffered injury-in-fact.”).        It is a

fundamental principle of standing that a plaintiff must suffer a concrete, injury-in-fact that

is traceable to the challenged action in order to bring suit in federal court. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992).

       Here, the only concrete injuries asserted by King are the alleged violations of his

rights related to Nora’s disciplinary hearing. However, he does not allege that those events

were the result of the LRS’s enforcement. A plaintiff challenging a law “must be able to

show, not only that the statute is invalid, but that he has sustained or is immediately in

                                              13
      Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 14 of 16



danger of sustaining some direct injury as the result of its enforcement, and not merely

that he suffers in some indefinite way in common with people generally.” Frothingham v.

Mellon, 262 U.S. 447, 488-89 (1923). Because he has alleged no concrete injury traceable

to the enforcement of the LRS, his challenge to that law as a whole is dismissed for lack of

standing. Relatedly, because Attorney General Brad Schimel only appears to have been

named for the purpose of challenging the constitutionality of the LRS, (see FAC (dkt. #2-

2) ¶¶ 87-88, 173), he will be dismissed from this suit.


       4. Official Immunity

       While state officials sued in their official capacity for damages are barred from suit

by the Eleventh Amendment, see Will, 491 U.S. at 71, that Amendment does not immunize

state officials sued in their official capacity for injunctive relief. Ex Parte Young, 209 U.S.

123, 159-60 (1908), Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985). Nor does it

immunize state officials sued in their individual capacity for damages. Hafer v. Melo, 502

U.S. 21, 23 (1991).      Unfortunately for King, however, any official capacity suit is

unavailable because he does not have a viable claim for injunctive relief, and the state

officials sued in their individual capacity for damages are all protected by official immunity

doctrines. Injunctive relief under Ex Parte Young is unavailable where there is “no claimed

continuing violation of federal law” because there is “no occasion to issue an injunction.”

Green v. Mansour, 474 U.S. 64, 73 (1985).

       In this case, plaintiff asserts in his complaint that he is seeking “declaratory and/or

injunctive relief for determinations of the constitutionality of [the LRS] and for injunctive

relief to prevent continuing and future injuries.” (FAC (dkt. #2-2) 49.) However, as

                                              14
     Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 15 of 16



discussed above, plaintiff has no standing to challenge the constitutionality of the LRS

system as a whole, and the complaint as a whole does not allege any other ongoing law

violation against King. As such, he may not sue the remaining individual State defendants

under Ex Parte Young.

       Finally, officials sued in their individual capacities may -- as the State defendants

do here -- assert an official immunity defense. See Ziglar v. Abbasi, 127 S. Ct. 1843, 1866

(2017). First, there is no question that Chief Justice Roggensack may not be sued for

judicial acts under the doctrine of absolute judicial immunity. Stump v. Sparkman, 435 U.S.

349, 359 (1978) (“A judge is absolutely immune from liability for his judicial acts even if

his exercise of authority is flawed by the commission of grave procedural errors.”).

Similarly, the remaining individual State defendants -- namely, Sellen, Stieren, Kasieta,

Parsons, Hannan, and Winiarski -- are entitled to quasi-judicial immunity for the judicial

duties they performed as members of the OLR. See Kissell v. Breskow, 579 F.2d 425, 430

(7th Cir. 1978) (granting quasi-judicial immunity to state officials charged with

disciplining attorneys); Clark v. State of Washington, 366 F.2d 678 (9th Cir. 1966)

(members of admission or disciplinary committee of Bar Association granted absolute

quasi-judicial immunity).

       In sum, plaintiff King is left with no remaining, viable claims based on a failure to

allege a state action or immunity, and the remainder of his suit will be dismissed.




                                            15
Case: 3:19-cv-00063-wmc Document #: 79 Filed: 04/27/20 Page 16 of 16



                                  ORDER

 IT IS ORDERED that:

 1) All pending motions to dismiss (dkts. #2-5, 22, 30) are GRANTED.

 2) The Litchfield defendants’ motions to strike (dkts. #46, 59) are DENIED as
    moot.

 Entered this 27th day of April, 2020.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     16
